Citation Nr: 1042626	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to December 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decision.  The first was an 
August 2005 rating decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied entitlement to a total rating based on individual 
unemployability based on service connected disabilities and 
assigned a 50 percent evaluation for the PTSD claim.  In July 
2009, the Board granted an increased evaluation of 70 percent for 
the PTSD claim, effective June 4, 2003.  The second was a 
November 2009 rating decision of the Appeals Management Center 
(AMC), which increased the evaluation for posttraumatic stress 
disorder (PTSD) and major depressive disorder, including alcohol 
abuse and cannabis abuse in early remission, to 70 percent, 
effective June 4, 2003, in accordance with the July 2009 Board 
decision.

In August 2008, the Board remanded this case for further 
development, including obtaining additional records and 
scheduling a VA psychiatric examination.  In July 2009, the Board 
remanded just the TDIU portion of the claim for further 
development.  In February 2010, the Board remanded this case for 
issuance of a statement of the case (SOC) pursuant to Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  In a July 23, 2009 decision the Board granted an increased 
initial evaluation of 70 percent for PTSD.  A request for 
reconsideration of that decision was not made.

2.  Since July 24, 2009, the clinical signs and manifestations of 
the Veteran's PTSD are characterized by occupational and social 
impairment, due to such symptoms as depression, intrusive 
thoughts, nightmares, isolation, anxiety, and intermittent 
suicidal ideation; but not gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  Service connection is in effect for PTSD, evaluated at 70 
percent disabling since June 4, 2003, for tinnitus, evaluated at 
10 percent disabling since September 26, 2005, and for bilateral 
hearing loss, evaluated as noncompensably (0 percent) disabling 
since September 26, 2005.

4.  Throughout the entire claims period, the record evidence 
demonstrates that the Veteran is unable to secure or follow 
substantially gainful employment as a result of his service 
connected PTSD.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision, which granted an increased 
initial evaluation of 70 percent for PTSD, is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 2000); 38 C.F.R. §§ 20.1100, 
20.1104 (2010).

2.  Since July 24, 2009, the criteria for an evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a total disability rating based on individual 
unemployability due to service-connected PTSD are met effective 
June 4, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.41, 4.3, 4.16(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the Veteran's PTSD claim arises from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The August 2008 Board remand instructed the RO/AMC to obtain 
additional records and to schedule the Veteran for a VA 
psychiatric examination In compliance with the Board's August 
2008 remand, the RO sent the Veteran an December 2008 letter 
requesting additional evidence.  In a January 2009 response, the 
Veteran stated that he received treatment from VA only.  
Additionally, the Veteran underwent two VA psychiatric 
examinations in February 2009 and August 2009 and a VA 
audiological examination in August 2009.  The July 2009 Board 
remand instructed the RO/AMC to schedule the Veteran for VA 
psychiatric and audiological examinations.  The Veteran underwent 
both of these examinations in August 2009.  In February 2010, the 
Board again remanded this case for issuance of a statement of the 
case (SOC) pursuant to Manlincon, 12 Vet. App. 240-41.  In 
compliance with this remand, the RO issued a SOC in August 2010.  
Thus, VA has complied with the August 2008, July 2009, and 
February 2010 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, private treatment records, VA 
medical examination results, and statements of the Veteran and 
his representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

PTSD Claim

As noted in the introduction, the August 2005 rating decision 
granted the claim for PTSD, assigning a 50 percent evaluation, 
effective June 4, 2003.  The Veteran appealed that decision and 
in a July 2009 Board decision, this evaluation was increased to 
70 percent, effective June 4, 2003.  The Veteran did not request 
reconsideration of that Board decision, thus it became final as 
of the date stamped on its face, July 23, 2009.  See 38 U.S.C.A. 
§§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.  Likewise, the 
Veteran did not appeal the July 2009 Board decision to the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
"Court").  See 38 U.S.C.A. § 7266.  The RO then issue the 
November 2009 rating decision, after the expiration of the 120 
day time frame for filling an appeal to CAVC, which instituted 
the 70 percent evaluation, effective June 4, 2003, in accordance 
with the July 2009 Board decision.  The Veteran appealed that 
rating decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, since the July 23, 2009 Board decision is final, the 
issue currently on appeal is limited to the Veteran's PTSD 
evaluation since the date of that decision.  Thus this decision 
will address the severity of the Veteran's PTSD as of July 24, 
2009, the day after the final Board decision was issued.

In order to warrant the next higher evaluation of 100 percent, 
the Veteran's PTSD must be characterized by total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In August 2009, the Veteran underwent a VA examination in 
conjunction with this claim.  The Veteran reported his symptoms 
as depression, sleep problems, loneliness, and occasional 
breakdowns in public.  He also reported intrusive thoughts and 
nightmares.  He was oriented times three and his behavior was 
appropriate.  His speech was slow, soft, hesitant, and 
monotonous.  His mood was anxious and depressed.  His affect was 
appropriate to his mood.  There were no indications of 
depersonalization or derealization.  The Veteran had no 
hallucinations, delusions, homicidal or suicidal ideation, 
preoccupations, or obsessions.  He did however report illusions 
of seeing his recently deceased dog.  His attention, 
concentration, and short- and long-term memory were intact.  His 
commonsense reasoning, ability for abstract and insightful 
thinking, judgment, and moral and ethical thinking, were within 
the normal range.  While not dispositive, the Board notes that 
the Veteran was assigned a score of 50 on the Global Assessment 
of Functioning (GAF) Scale, which represents serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The examiner explained that this 
score reflected the Veteran's tendency to isolate himself from 
people outside of his family and a recent increase in substance 
abuse.  Again despite this low GAF score, the examiner ultimately 
found occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to the 
Veteran's PTSD symptoms, but he generally functioned 
satisfactorily in routine behavior, self-care, and normal 
conversation.

VA treatment records from November 2009 to July 2010 show chronic 
PTSD symptoms including loneliness, nightmares, intrusive 
thoughts, and bouts of depression.  He reported occasional 
suicidal thoughts, but consistently denied suicidal or homicidal 
intent or plans.  His GAF scores for this time period oscillated 
between 50 (serious symptoms) and 62 (mild symptoms), but 
generally stayed within the 51 to 60 range, indicating moderate 
symptoms.  See DSM-IV.

Based on the above, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 70 percent for the 
Veteran's PTSD.  As of July 2009, the record shows that the 
Veteran's PTSD is characterized by depression, intrusive 
thoughts, nightmares, isolation, anxiety, and intermittent 
suicidal ideation.  His GAF scores have generally fell within the 
moderate range, with the exception of the August 2009 
examinations and VA treatment records from June 2010.  Therefore, 
the symptoms most nearly approximate the criteria for a 70 
percent evaluation.  See 38 C.F.R. § 4.130, DC 9400.  The Veteran 
has consistently been found to be appropriately groomed and fully 
oriented.  He has denied homicidal ideations, hallucinations, and 
delusions throughout the course of this appeals period.  
Likewise, the record shows that the Veteran was very successful 
in his school work and is able to maintain relationships with his 
brother and daughter.  There is no indication on the record that 
is thought process is impaired.  Therefore, the criteria for the 
next higher evaluation of 100 percent are not satisfied.  As 
such, the Board determines that the preponderance of the evidence 
is against the assignment of a higher initial rating for the 
Veteran's PTSD.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; 
however, at no time since July 24, 2009 has the Veteran's PTSD 
warranted an evaluation in excess of 70 percent.  See Fenderson, 
12 Vet. App. at 126.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the Veteran's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his PTSD and the 
manifestations of his PTSD are contemplated by the schedular 
criteria.  To the extent that the Veteran's PTSD has 
substantially impacted his employability, that issue is best 
address in the TDIU analysis below.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

TDIU Claim

The Veteran applied for TDIU in April 2005.  However, under the 
Court has held that TDIU is an element of all appeals of initial 
ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, 
the question of entitlement to TDIU goes back to the date of the 
original PTSD claim.

Total disability ratings for compensation may be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

At the time of his claim, the Veteran was not service connected 
for any disabilities.  Since then, the Veteran has been service 
connected for PTSD, evaluated as 70 percent disabling, effective 
June 4, 2003.  The Veteran was also service connected for 
bilateral tinnitus, evaluated as 10 percent disabling, and 
bilateral hearing loss, evaluated as noncompensably disabling, 
with the retroactive effective date of September 26, 2005 for 
both.  The PTSD evaluation itself is ratable at more than 60 
percent, thereby satisfying the rating requirement for 
consideration of a TDIU as of the June 4, 2003 effective date.

The issue then becomes whether the Veteran is able to secure or 
follow a substantially gainful occupation despite these 
disabilities.  In this regard, the appropriate TDIU standard is 
not whether the Veteran is able to obtain any employment or to 
maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 
356, 359 (1991) (holding that "mere theoretical ability to 
engage in substantial gainful employment is not a sufficient 
basis to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of the 
claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975)).  Rather, the standard is a subjective one and 
is whether the Veteran can obtain and maintain substantially 
gainful employment.  The Veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability, without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

The Veteran contends that he has been unable to secure 
substantially gainful employment.  In this case, the record shows 
that the Veteran was last gainfully employed in 2002 by a 
Caterpillar company.  The Board noted that the simple fact that 
the Veteran is currently unemployed is not enough to prevail on a 
TDIU claim, as the high rating itself is recognition that the 
impairment makes it difficult to obtain or keep employment; it is 
necessary that the record reflect some factor which places this 
case in a different category than other veterans with equal 
disability ratings.  The ultimate question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  As the bulk of the Veteran's 
occupational restrictions stem from his PTSD and as service 
connection for that disability predates service connection for 
his bilateral hearing loss by more than two years, the Board has 
first considered whether the Veteran's symptoms of PTSD alone are 
sufficient to render him unemployable.  To this end, the Board 
notes that the Veteran's PTSD has seriously affected his 
employability.  The 70 percent rating and findings for PTSD 
reflect occupational and social impairment, with deficiencies in 
most areas.  As noted above, the Veteran's treating physician 
opined in an April 2005 letter that the Veteran should be 
considered unemployable due to his psychiatric condition.  While 
the record shows that the Veteran has been very successful in his 
school work, is able to maintain relationships with his brother 
and daughter, and does not have impaired thought processes, 
thereby falling short of the stringent requirements to a total 
disability evaluation under Diagnostic Code 9411, the record does 
support a finding that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.  The record indicates that the Veteran has worked 
on and off over the last several years, including reference to 
thirty jobs in thirty years.  See e.g., August 2006 Decision 
Review Officer Hearing Transcripts; July 2006 Notice of 
Disagreement; the August 2005, February 2009, and August 2009 VA 
Examinations.  Recently, the Veteran graduated from school, but 
the record indicates that he was been unsuccessful in his 
attempts to obtain meaningful employment.  To the extent that the 
VA examiners have opined that the Veteran could obtain a job, the 
August 2009 VA psychiatric examiner explained that an appropriate 
job would require a sympathetic boss, a limited number of 
coworkers (no more than two), and a rudimentary and concrete list 
of tasks to complete within a prescribed time period.  This 
description seems to encompass the responsibilities inherent in 
being a student, which coincides with the Veteran's success in 
his educational endeavors, but seems sufficiently constricted to 
prevent many options for gainful employment.  Given the Veteran's 
inconsistent employment history, his severe PTSD symptoms, and 
his associated substance abuse, and resolving reasonable doubt in 
his favor, the Board finds that the Veteran's service-connected 
PTSD is sufficient to prevent him from obtaining or maintaining 
substantially gainful employment.  The Board acknowledges the 
additional limitations on the Veteran due to his hearing 
impairment, notably that he would likely continue to have trouble 
on the phone and would need to wear his hearing aid and face the 
person with whom he is speaking, but finds that the Veteran was 
already unemployable due to his PTSD prior to his service 
connection for hearing loss and tinnitus.  For these reasons, the 
Board finds that a TDIU is warranted for the entirety of the 
appeals period, from June 4, 2003.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for 
service connected posttraumatic stress disorder, as of July 24, 
2009, is denied.

Entitlement to a total disability rating based on individual 
unemployability due the service-connected disabilities is granted 
effective June 4, 2003, subject to the provisions governing the 
award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


